— In an action to recover damages for wrongful death and personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered February 8, 1991, ás granted the defendant Paul Chang’s motion pursuant to CPLR 3216 to dismiss the complaint insofar as it is asserted against him, and the defendant Putnam Community Hospital cross-appeals from so much of the same order as denied its motion pursuant *703to CPLR 3216 to dismiss the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the cross appeal is dismissed as abandoned; and it is further,
Ordered that the defendants are awarded one bill of costs.
Since the plaintiff failed to show a justifiable excuse for the delay in filing a note of issue, or a good and meritorious cause of action, the court did not err in granting the defendant Paul Chang’s motion to dismiss the complaint insofar as it is asserted against him for want of prosecution (see, CPLR 3216 [e]). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.